DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 4, and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan (4,118,281).
Yan discloses a process conversion a mixture 18 including a hydrocarbon feed 16 and a waste 11 such as plastic such as polypropylene in a delayer coker 20 in which the vapor product 25 is fed to a fractionator 30 for separation in a gas stream 32, a coker gas oil 36a bottom stream 38 which is mixed with stream 11 in dissolver 10 (equivalent to supply vessel in the claimed process) to yield stream 14 to the coker (the abstract; the sole figure; col. 2, lines 39- 57; table 1).
As discussed above, Yan is very similar to the claimed process except that Yan does not disclose (1) feeding the fresh hydrocarbon feed to the fractionator first to mix with an internal recycle fraction (vapor product stream 25) to produce a secondary hydrocarbon feed for the delayed coker (together with stream 38), (2) sending the gas stream 32 to a gas concentration and separation section for separation into several different products including fuel gas, LPG, and naphtha and (3) the weight percentage of waste plastic in the range of the fresh hydrocarbon.
(1) However, on column 5, lines 1-8, Yan discloses that the hydrocarbon feed are high- boiling hydrocarbons obtained from cracking or distillation of asphaltenic crudeclaim 6 (crude oil) distillates.

(2) However, it is expected that the vapor product from the delayer coker of Yan process would inherently have similar hydrocarbon products as the vapor product of the claimed process.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Yan process by recovering products used for different purposes from the coker to arrive at the applicants’ claimed process since the delayed coker product of Yan also has similar hydrocarbons products as the claimed one.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Yan process by selecting appropriate weight ratio of the waste to the fresh feed to arrive at the applicants’ claimed process except the criticality can be shown by applicants since Yan process requires the fresh hydrocarbon for being co-processed with the plastic waste in the coker and this amount of fresh hydrocarbon must be selected.  
Regarding claim 2, Yan does not disclose the waste plastic is transported from the dissolver vessel to the coker by means as recited in the claim.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Yan process by using any transport means such as extrusion or melt injection or pneumatic transport to feed the plastic to coker to arrive at the applicants’ claimed process since it is expected any transport mean would yield similar results.
Regarding claim 4, Yan does not the physical form of the plastic as recited in claim 4. However, it is expected that any plastic waste in any form can be used in the Yan process.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Yan process by using any plastic in any physical form except the criticality of these forms of plastic can be shown by applicants.
Regarding claim 7, Yan discloses the hydrocarbon feed has a Conradson carbon residue content of about 5 to 40 weight percent (col. 5, lines 5-7).
Yan does not disclose the density of the hydrocarbon feed, namely asphaltenic crude oil. However, it is known the density of the asphaltenic crude oil depends on the contents of the asphaltenes in the asphaltenic crude oil such as the crude oil from oil field Kalmayursh having 15.48 wt.% of asphaltenes can has a density of 0.9639 g/cc.

Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. 
The argument “Yan discloses a conversion process for the disposal of solid organic wastes. The solid organic waste is particularly selected from rubber, plastic waste, garbage, sewage sludge, municipal and agricultural solid organic waste and is converted into gas, oil, and coke products (See claims 1-15 of Yan). Further Yan teaches that, the solid waste feed should be free of inorganic waste materials such as siliceous wastes (e.g., glass and ceramics) and metals (See lines 44-46, under column 4 of Yan). Furthermore, Yan recites, “The solid organic wastes should be free of, or low inorganic contaminants such as glass and metals so that the ash content of the product coke will not be substantially increased (See lines 53-57 under column 2 of Yan).
In contrast, the present specification is directed to a process for conversion of a waste plastic into lighter distillate products, wherein the waste plastic is metal additized multilayer plastic and is selected from a group consisting of polystyrene, polypropylene, polyethylene and PET (polyethylene terephthalate) and a combination thereof (See Table 4 of the present specification).
Thus, Yan clearly teaches away from using a solid waste material including metal additized multilayer plastic. Therefore, a person skilled in the art would not be motivated to modify the disclosed process of Yan to convert metal additized multilayer plastic.” is not persuasive since the terms “should” used by Yan as cited here in the patent does not mean the plastic waste cannot include metals. Further Yan recites, “The solid organic wastes should be free of, or low inorganic contaminants such as glass and metals so that the ash content of the product coke will not be substantially increased”. This teaching clearly teaches the waste with low amounts of metal is acceptable.
	The argument “Further, Yan recites, “a) slurrying solid organic wastes in coker feed selected from the group consisting of coker petroleum feed stocks, coker recycle feed, and combinations thereof, wherein the weight ratio of solid organic waste to coker feed is within the range from 0.1 to 0.5” (See claim 1 of Yan). In contrast, in the present specification, the waste plastic is present in a range of 0.01 to 50 wt.% compared to the hydrocarbon feedstock. Thus, the disclosed process efficiently converts a higher amount of waste plastic into lighter distillate products.” is not persuasive as discussed above.
	The request for rejoinder to the withdrawn claims 10-17 is not accepted since the rejoinder is applied to a process of use of an allowable product or apparatus claim.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772